Citation Nr: 0012631	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  97-33 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a stomach disorder 
claimed as stomach ulcer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


REMAND

The veteran had active service from January 1954 to January 
1958.

The veteran has claimed that he has current disability from 
stomach ulcers which he incurred during his active military 
service.  According to the recent medical evidence, he 
suffers from peptic ulcer disease and has a remote history of 
gastritis.  He testified that he returned from a period of 
leave in 1956 with symptoms of bloody stool.  According to 
the veteran, he was treated for ulcer continuously for the 
remainder of his active service.  He has asserted in his 
September 1997 notice of disagreement that he was treated at 
a VA medical centers in Vermont and Albuquerque, New Mexico, 
in 1959 for a stomach disorder.  It appears that all 
available records of VA treatment are associated with the 
claims file.  However, the same cannot be said of his service 
medical records.

As currently constituted, the claims folder contains only one 
service medical record-a copy of the report of the veteran's 
medical examination for separation from service.  However, 
several rating decisions suggest that other service medical 
records were previously associated with the claims file and 
considered.  For example, in October 1960, the RO indicated 
that service medical records showed an "acute" stomach 
condition.  Also, in February 1997, the RO indicated that 
service medical records showed three instances of treatment 
for a stomach disorder and that X-rays for an ulcer were 
negative.  Also significant, the claims file contains an 
empty manila envelope of the type which usually contains 
service medical records.  The envelope was received by the RO 
in June 1959.  

The Board is of the opinion that the RO must take further 
steps to ensure that all of the veteran's service medical 
records are associated with the claims file.  

Therefore, this matter is REMANDED to the RO to complete the 
record, including the following development:

1.  The RO should request all of the 
veteran's available service medical 
records as set forth in M21-1, Part III, 
Change 41, Chapter 4 (July 12, 1995).  If 
additional service medical records cannot 
be obtained, the claims folder should 
contain documentation of the attempts 
made to obtain such records, and an 
explanation as to why the search for such 
records was reasonably exhaustive, and 
why further efforts to obtains such 
records are not justified.  See Dixon v. 
Derwinski, 3 Vet. App. 261 (1991).

2.  The RO should ask the veteran for the 
names and addressed of any physicians who 
treated him for peptic ulcer disease 
proximate to service.  These records 
should be obtained by the RO.

3.  The RO should readjudicate the 
veteran's claim for service connection 
for a gastrointestinal disorder, 
including antral gastritis and peptic 
ulcer disease.  If any benefit sought on 
appeal remains denied, the RO should 
furnish to the appellant and his 
representative a supplemental statement 
of the case, which should include 
applicable law and regulations and 
discuss the reasons and bases for the 
decision, and give them the opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




